         Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 1 of 18 Page ID #:13




                     1       Douglas N. Silverstein, Esq.(SBN 181957)
                             Michael G. Jacob, Esq.(SBN 229939)
                     2       KESLUK,SILVERSTEIN,JACOB & MORRISON,P.C.                           FILED
                                                                                          Superior Court of California
                     3       9255 Sunset Boulevard, Suite 411                                County of Riverside
                             Los Angeles, California 90069-3309                                    2/16/2021
                     4       Telephone: (310)273-3180                                              D. Brown
                             Facsimile: (310)273-6137                                          Electronically Filed
                     5       clsilversteinacalifornialaborlawattorney.com.
                             injacobgcalifornialaborlawattorndy.com
                     6
                             Attorneys for Plaintiff ISABELLA LAHHAM
                     7

                     8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                     9               COUNTY OF RIVERSIDE — RIVERSIDE HISTORIC COURTHOUSE
                   10        ISABELLA LAHHAM,an individual,             CASE NO.       CVRI2101050
                   11                        Plaintiff,
                                                                         PLAINTIFF'S COMPLAINT FOR
                   12              V.                                    DAMAGES
                   13        HAYNEEDLE,INC., a Delaware                   1. Discrimination in Violation of FEHA;
                             Corporation; WALMART,INC., a                 2. Failure to Engage in the Interactive
                   14        Delaware Corporation; and DOES 1                Process in Violation of FEHA;
                             through 60; inclusive,
                   15                                                     3. Failure to Accommodate Disability in
                                             Defendants.                     Violation of FEHA;
                   16                                                     4. Failure to Take All Reasonable Steps to
                                                                             Prevent Harassment, Discrimination
                   17
                                                                             and Retaliation;
                   18                                                     5. Retaliation in Violation of FEHA;
                                                                          6. Interference With Leave in Violation of
                   19                                                        CFRA/FMLA;
                                                                          7. Wrongful Termination in Violation of
                  20                                                         Public Policy; and
                                                                          8. Waiting Time Violation of Labor Code
                  21
                                                                             Sections §§ 201-203.
                  22
                                                                         PUNITIVE DAMAGES
                  23
                                                                         DEMAND FOR JURY TRIAL
                  24
                                                                         UNLIMITED JURISDICTION
                  25

                  26

                  27

                  28
   KesWt. Silverstein.
 Auk & Noniron PC.                                                          1
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
   Ten (310) 273-3180
         Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 2 of 18 Page ID #:14




                     1              PlaintiffISABELLA LAHHAM ("Ms. Lahham" or "Plaintiff') alleges as follows:

                     2              1.      Plaintiff ISABELLA LAHHAM is, and at all material times was, an individual

                     3       residing in the County of Riverside, State of California.

                    4               2.      Defendant WALMART, INC. ("Wal-Mart" or, collectively with all defendants,

                     5       "Defendants") is, and at all times relevant to the Complaint was, a Delaware corporation doing

                    6        business in Riverside and Los Angeles County, California.

                     7              3.      Defendant HAYNEEDLE,INC.("Hayneedle") or, collectively with all defendants,

                     8       "Defendants") is, and at all times relevant to the Complaint was, a Delaware corporation doing

                     9       business in Riverside and Los Angeles County California.

                   10               4.      Plaintiffdoes not know the true names or capacities ofthe Defendants sued as DOES

                   11        1 through 60, inclusive. Thus, Plaintiff sues these Defendants under fictitious names. When their

                   12        true names and capacities have been ascertained, Plaintiff will amend this Complaint. Plaintiff is

                   13        informed and believes, and based thereon alleges, that the fictitiously named Defendants were the

                   14        agents, servants, and employees of each ofthe named Defendants and, in doing the acts and things

                   15        alleged, were at all times acting within the course and scope of that agency, servitude, and

                  16         employment and with the permission, consent, and approval, or subsequent ratification, of each of

                   17        the named Defendants. Reference to "Defendants" includes the named Defendant and the DOE

                   18        Defendants.

                   19               5.      Plaintiff is informed and believes and based thereon alleges, that at all material

                  20         times, each ofthe Defendants was the agent and/or employee of each ofthe remaining Defendants,

                  21         and each ofthem was at all material times acting within the purpose and scope of such agency and

                  22         employment. Plaintiff is informed and believes and based thereon alleges, that at all times herein

                  23         mentioned, one or more of each named and/or unnamed Defendants was the alter-ego of one or

                  24         more of the remaining named and/or unnamed Defendants, and as hereinafter alleged, was acting

                  25         for their own benefit and/or the benefit of one or more of the remaining named and/or unnamed

                  26         Defendants.

                  27                6.      Plaintiff is informed and believes and based thereon alleges, at all times herein

                  28         mentioned, Defendant DOES 1 through 60, inclusive, were the agents, servants, partners,
   KesInk Silverstein,
 Jacob & Morrison, P.C.                                                         2
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
          Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 3 of 18 Page ID #:15




                     1       employees, alter egos and/orjoint venturers oftheir co-Defendants, and,in doing the acts and things

                     2       hereinafter alleged, were at all times acting within the course and scope oftheir authority as agents,

                     3       servants, employees, partners and/or joint-venturers with the permission, consent and approval, or

                     4       subsequent ratification oftheir co-Defendants. Reference to "Defendants" shall include the named

                     5       Defendants and DOE Defendants.

                     6              7.      Plaintiff is further informed and believes, and on that basis alleges, that one or more

                     7       of the remaining named and/or unnamed Defendants are the successors of one or more of the

                     8       remaining named and/or unnamed Defendants.

                     9              8.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant

                   10        and DOE Defendants failed to adhere to corporate and legal formalities. Plaintiff is informed and

                   11        believes, and based thereon alleges, that at all times herein mentioned,one or more ofeach unnamed

                   12        Defendants was in some fashion, by statute, law or otherwise, the agent, agency, branch,

                   13        department, member, successor, parent, subsidiary or the like of one or more of the remaining

                   14        named and/or unnamed Defendants for the acts alleged herein and was acting within that capacity.

                   15               9.      Plaintiff is informed and believes and based thereon alleges, that at all times herein

                   16        mentioned, one or more of each named and/or unnamed Defendants was the alter-ego of one or

                   17        more of the remaining named and/or unnamed Defendants, and as hereinafter alleged, was acting

                   18        for their own benefit and/or the benefit of one or more of the remaining named and/or unnamed

                   19        Defendants.

                  20                10.     Plaintiff timely filed charges against Defendants with the California Department of

                  21         Fair Employment and Housing ("DFEH") and has received a "Right to Sue" notice as to

                  22         Defendants. All conditions precedent(exhaustion of administrative remedies)to jurisdiction, have

                  23         been complied with.

                  24

                  25

                  26

                  27

                  28
   Keshok, Silverstein,
 Jacob & Morrison, P.C.                                                         3
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel: (310) 273-3180
          Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 4 of 18 Page ID #:16




                     1

                     2

                     3                                          GENERAL ALLEGATIONS

                     4              1 1.      Ms. Isabella Lahham began working with Hayneedle in approximately January

                     5       2015. Hayneedle was later acquired by Wal-Mart Stores, Inc.(the entities are collectively referred

                    6        to as Defendants). Hayneedle represents itself to be a "a thriving member of the Walmart

                     7       ecommerce family and a premier online destination for home furnishings and decor."

                     8              12.       During her employment, Ms. Lahham informed Defendants that she was limited as

                     9       a result of disability in January 2019, for which she missed work and sought medical treatment,

                   10        including going to the hospital.

                   11               13.       She additionally informed Defendants that she cared for her disabled father and

                   12        needed intermittent leave, including to care for her father's serious health condition.

                   13               14.       Ms. Lahham went through the process of requesting CFRA/FMLA leave, with the

                   14        leave beginning on or about January 31, 2019.

                   15               15.       Defendants' Operations Manager Michael Conn was bothered by Ms. Lahham's

                   16        requests for FMLA leave and interfered with her leave entitlement, including confronting Ms.

                   17        Lahham and accusing Ms. Lahham of "trying to retaliate" against him by filing FMLA. Ms.

                   18        Lahham complained to senior management at Hayneedle and Wal-Mart about the harassment and

                   19        discrimination.

                  20                16.       In response, Defendants failed to take all reasonable steps to prevent harassment,

                  21         discrimination and retaliation from occurring against Ms. Lahham.

                  22                17.       On account of her protected conduct, Defendants and Mr. Conn subjected Ms.

                  23         Lahham to increased scrutiny and terminated Ms. Lahham on April 3, 2019 for a pretextual reason.

                  24                18.       Defendants failed to timely pay Ms. Lahham all wages owed at the time of

                  25         termination.

                  26                19.       On April 10, 2019, Orly Ronan(HR Director) sent a letter to Ms. Lahham indicating

                  27         that a "thorough review" was completed to ensure the decision was "aligned with company's culture

                  28         and policies."     Plaintiff is informed and believes that Ms. Sheila Danels participated in the
   Keshik, Silverstein,
 Jacob &Morrison. P.C.                                                           4
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
          Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 5 of 18 Page ID #:17




                     1       investigation.

                     2

                     3                                          FIRST CAUSE OF ACTION

                     4                                DISCRIMINATION IN VIOLATION OF FEHA

                     5                               (Against Defendants and DOES 1-60, inclusive)

                     6              20.       As a separate and distinct cause of action, Plaintiff complains and realleges all of

                     7       the allegations contained in this Complaint, and incorporates them by reference into this cause of

                     8       action as though fully set forth herein, excepting those allegations which are inconsistent with this

                     9       cause of action.

                   10               21.       At all times mentioned in this Complaint, the California Fair Employment and

                   11        Housing Act("FEHA"), Government Code §§ 12940 et seq., was in full force and effect and was

                   12        binding on Defendants, and each of them. These sections required Defendants, and each of them,

                   13        to refrain from discriminating against Plaintiff on the basis of her disability and/or her association

                   14        with persons with a disability. Defendants nonetheless discriminated against Plaintiff due to

                   15        disability and her association with her disabled father.

                   16               22.       At relevant times, due to her disability, Plaintiff was limited in the major life

                   17        activities, including working. Nevertheless, Plaintiff could perform the essential functions of her

                   18        position with or without a reasonable accommodation. As such, Plaintiff was a qualified disabled

                   19        person within the meaning of FEHA.

                  20                23.       Defendants, and each ofthem, were aware ofPlaintiff's disability as set forth above,

                  21         because Plaintiff had informed Defendants of her disability and limitations, and requested

                  22         accommodation, including leave.

                  23                24.       Defendants perceived and regarded Plaintiff as having a disability.

                  24                25.       At no time would the performance ofthe functions ofthe employment position, with

                  25         a reasonable accommodation for Plaintiffs disability and/or her association with her father, have

                  26         been a danger to Plaintiff's or any other person's health and/or safety, nor would it have created an

                  27         undue hardship to the operation of Defendant's business.

                  28         ///
   Keslok. Silverstein.
 Jacob & Morrison P C                                                            5
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel: (310) 273-3180
          Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 6 of 18 Page ID #:18




                      1                26.   Defendants subjected Plaintiff to adverse employment action and/or terminated

                     2       Plaintiff because of disability and because of Plaintiff's need for accommodation, among other

                     3       unlawful reasons.

                     4                 27.   By engaging in the above-referenced acts and omissions, Defendants, and each of

                     5       them, discriminated against Plaintiff because disability in violation of Government Code §§ 12940

                     6       et seq.

                     7                 28.   As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                     8       continues to sustain economic damages in earnings and other employment benefits in an amount

                     9       according to proof.

                   10                  29.   As a proximate result of Defendant's wrongful conduct, Plaintiff has sustained and

                   11        continues to sustain non-economic damages and emotional distress, including but not limited to,

                   12        loss of sleep, anxiety, tension, depression, and humiliation.

                   13                  30.   Plaintiff has sustained general and special damages within the jurisdictional limits

                   14        ofthis Court.

                   15                  31.   The acts and conduct of Defendants, and each ofthem, including, but not limited to

                   16        Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                   17        and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                   18        intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                   19        which was carried out by the Defendants, and each of them, with a willful and conscious disregard

                  20         ofthe rights ofPlaintiff.

                  21                   32.   The acts of Defendants, and each of them, were done fraudulently, maliciously and

                  22         oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                  23         act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                  24         directors, or managing agents ofthe corporation. The actions and conduct ofDefendants, and each

                  25         of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                  26         material facts known to Defendants, and each of them, with the intention on the Defendants' part

                  27         to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                  28         damages in an amount according to proof.
   Koshik. Silverstein.
 Jacob &Morrison. P.C.                                                          6
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
         Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 7 of 18 Page ID #:19




                     1                 33.   Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                     2

                     3                                        SECOND CAUSE OF ACTION

                     4       FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN VIOLATION OF FEHA

                     5                               (Against Defendants and DOES 1-60, inclusive)

                     6                 34.   As a separate and distinct cause of action, Plaintiff complains and realleges all of

                     7       the allegations contained in this Complaint, and incorporates them by reference into this cause of

                     8       action as though fully set forth herein, excepting those allegations which are inconsistent with this

                     9       cause of action.

                   10                  35.   Pursuant to California Government Code § 12940(n), Defendants, and each ofthem,

                   11        were required to engage with Plaintiff in a good faith interactive process to determine the extent of

                   12        disability and how it could be reasonably accommodated.

                   13                  36.   Plaintiff was at all times ready and willing to engage in the good faith interactive

                   14        mandated by California Government Code § 12940(n). However, Defendants, and each of them,

                   15        failed to engage in said good faith interactive process with Plaintiff as described above.

                   16                  37.   Defendants subjected Plaintiff to adverse employment action, and/or terminated

                   17        Plaintiff as a direct result of Defendant's failure to engage in any good faith interactive process,

                   18        among other unlawful reasons.

                   19                  38.   By engaging in the above-referenced acts and omissions, Defendants, and each of

                  20         them, discriminated against Plaintiff because ofdisability in violation ofGovernment Code § 12940

                  21         et seq.

                  22                   39.   As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                  23         continues to sustain economic damages in earnings and other employment benefits in an amount

                  24         according to proof.

                  25                   40.   As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                  26         continues to sustain non-economic damages and emotional distress, including but not limited to,

                  27         loss of sleep, anxiety, tension, depression, and humiliation.

                  28
   KesInk, Silverstein,
 Jacob & Morrison P C                                                           7
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
         Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 8 of 18 Page ID #:20




                     1              41.      Plaintiff has sustained general and special damages within the jurisdictional limits

                     2       ofthis Court.

                     3              42.      The acts and conduct of Defendants, and each ofthem, including, but not limited to

                    4        Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                     5       and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                    6        intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                     7       which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard

                     8       ofthe rights ofPlaintiff

                    9               43.      The acts of Defendants, and each of them, were done fraudulently, maliciously and

                   10        oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                   11        act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                   12        directors, or managing agents ofthe corporation. The actions and conduct ofDefendants, and each

                  13         of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                  14         material facts known to Defendants, and each of them, with the intention on the Defendants' part

                  15         to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                  16         damages in an amount according to proof

                  17                44.      Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                  18

                  19                                           THIRD CAUSE OF ACTION

                  20                FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA

                  21                                (Against Defendants and DOES 1-60, inclusive)

                  22                45.      As a separate and distinct cause of action, Plaintiff complains and realleges all of

                  23         the allegations contained in this Complaint, and incorporates them by reference into this cause of

                  24         action as though fully set forth herein, excepting those allegations which are inconsistent with this

                  25         cause of action.

                  26                46.      Pursuant to California Government Code §§ 12940(m) and 12945(c), Defendants,

                  27         and each of them, were required to reasonably accommodate Plaintiffs disability. Instead of

                  28         reasonably accommodating Plaintiff, Defendants subjected Plaintiff to adverse employment action
   KesInk. Silverstein,
 Jacob & Monism P.C.                                                            8
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
         Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 9 of 18 Page ID #:21




                     1       and terminated Plaintiff for no legitimate reason.

                     2              47.      By engaging in the above- referenced acts and omissions, Defendants, and each of

                     3       them, failed to accommodate Plaintiff's disability.

                    4               48.      Defendants subjected Plaintiff to adverse employment action and/or terminated

                     5       Plaintiff as a direct result ofDefendants' failure to accommodate Plaintiff's known disability and/or

                    6        her requests for accommodation, including to take leave and/or care for her father, and other

                     7       unlawful reasons.

                     8              49.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                     9       continues to sustain economic damages in earnings and other employment benefits in an amount

                   10        according to proof.

                   11               50.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                   12        continues to sustain non-economic damages and emotional distress, including, but not limited to,

                   13        loss of sleep, anxiety, tension, depression, and humiliation.

                   14               51.      Plaintiff has sustained general and special damages within the jurisdictional limits

                   15        ofthis Court.

                   16                52.     The acts and conduct of Defendants, and each ofthem, including, but not limited to

                   17        Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                   18        and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                   19        intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                  20         which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard

                  21         ofthe rights of Plaintiff.

                  22                53.      The acts of Defendants, and each ofthem, were done fraudulently, maliciously and

                  23         oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                  24         act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                  25         directors, or managing agents of the corporation. The actions and conduct of Defendants, and each

                  26         of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                  27         material facts known to Defendants, and each of them, with the intention on the Defendants' part

                  28         to deprive Plaintiff of property and legal rights,'justifying an award of exemplary and punitive
   KesInk, Silverstein,
 Jacob & Morrison, P.C.                                                            9
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 10 of 18 Page ID #:22




                     1       damages in an amount according to proof.

                     2                54.   Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                     3

                     4                                       FOURTH CAUSE OF ACTION

                     5                             FAILURE TO TAKE ALL REASONABLE STEPS

                     6             TO PREVENT DISCRIMINATION AND RETALIATION IN VIOLATION OF FEHA

                     7                              (Against Defendants and DOES 1-60, inclusive)

                     8                55.   As a separate and distinct cause of action, Plaintiff complains and realleges all of

                     9       the allegations contained in this Complaint, and incorporates them by reference into this cause of

                   10        action as though fully set forth herein, excepting those allegations which are inconsistent with this

                   11        cause of action.

                   12                 56.   At all times mentioned in this Complaint, the California Fair Employment and

                   13        Housing Act ("FEHA"), Government Code §§ 12940 et seq., was in full force and effect and was

                   14        binding on Defendants, and each of them. These sections required Defendants, and each of them,

                   15        to take all reasonable steps to maintain a workplace environment free from unlawful discrimination

                   16        and retaliation.

                   17                 57.   Defendants, and each of them, harassed, created a hostile environment on account

                   18        and discriminated against and retaliated against Plaintiff because of Plaintiffs disability, because

                   19        Plaintiff requested reasonable accommodation and protected leave and took protected leave, as well

                  20         as her association with her disabled father by subjecting Plaintiff to adverse employment action,

                  21         and/or terminating Plaintiff

                  22                  58.   By engaging in the above-referenced acts and omissions, Defendants, and each of

                  23         them, failed to take all reasonable steps maintain a workplace environment free from unlawful

                  24         harassment, discrimination and retaliation in violation of Government Code § 12940 et seq.

                  25                  59.   As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                  26         continues to sustain economic damages in earnings and other employment benefits in an amount

                  27         according to proof

                  28         /II
   Keshik, Silverstein,
 Jacob &Morrison. P.C.                                                          10
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 11 of 18 Page ID #:23




                      1              60.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                     2        continues to sustain non-economic damages and emotional distress, including, but not limited to,

                     3        loss of sleep, anxiety, tension, depression, and humiliation.

                     4               61.      Plaintiff has sustained general and special damages within the jurisdictional limits

                     5        ofthis Court.

                     6               62.      The acts and conduct of Defendants, and each ofthem, including, but not limited to

                     7        Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                     8        and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                     9        intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                   10         which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard

                   11         ofthe rights of Plaintiff.

                   12                _63.     The acts of Defendants, and each ofthem, were done fraudulently, maliciously and

                   13         oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                   14         act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                   15         directors, or managing agents of the corporation. The actions and conduct ofDefendants, and each

                   16         of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                   17         material facts known to Defendants, and each of them, with the intention on the Defendants' part

                   18         to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                   19         damages in an amount according to proof.

                   20                64.      Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965. ,

                   21

                   22                                           FIFTH CAUSE OF ACTION

                   23                                      RETALIATION IN VIOLATION OF FEHA

                   24                                 (Against Defendants and DOES 1-60, inclusive)

                   25                65.      As a separate and distinct cause of action, Plaintiff complains and realleges all of

                   26         the allegations contained in this Complaint, and incorporates them by reference into this cause of

                   27         action as though fully set forth herein, excepting those allegations which are inconsistent with this

                   28         cause of action.
   Kerb,It, Silverstein.
 Jacob &Mortison P.C.                                                            11
9255 Sunset Blvd., Ste. 4 I
 Los Angeles, CA 90069                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 12 of 18 Page ID #:24




                     1               66.     Defendants, and each of them, including their agents, employees and

                     2       representatives, are subject to suit under Sections 12940, et seq., ofthe California Fair Employment

                     3       and Housing Act("FEHA").

                     4              67.     Plaintiff took part in the protected activities of objecting and/or refusing to

                     5       participate in conduct she believed to be discriminatory, complaining about and/or opposing what

                     6       she reasonably believed to be discrimination and requesting accommodation and taking protected

                     7       leave as herein alleged. In retaliation therefore, Defendants subjected Plaintiff to adverse

                     8       employment action and/or terminated her.

                     9              68.     In engaging in the aforementioned conduct, Defendants, and each of them, aided,

                   10        abetted, incited, compelled and/or coerced unlawful employment practices in violation of well-

                   11        known policies of this State against such practices. Specifically, Defendants, and each of them,

                   12        violated Sections 12940(h) and 12945 of the FEHA.

                   13               69.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                   14        continues to sustain economic damages in earnings and other employment benefits in an amount

                   15        according to proof.

                   16               70.     As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained and

                   17        continues to sustain non-economic damages and emotional distress, including, but not limited to,

                   18        loss of sleep, anxiety, tension, depression, and humiliation.

                   19               71.     The acts and conduct of Defendants, and each ofthem, including, but not limited to

                  20         Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                  21         and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                  22         intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                  23         which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard

                  24         ofthe rights of Plaintiff.

                  25                72.     The acts of Defendants, and each ofthem, were done fraudulently, maliciously and

                  26         oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                  27         act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                  28         directors, or managing agents of the corporation. The actions and conduct ofDefendants, and each
   KesInk. Silverstein.
 Jacob sO Morrison. P.C.                                                        12
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel (310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 13 of 18 Page ID #:25




                     1       of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                     2       material facts known to Defendants, and each of them, with the intention on the Defendants' part

                     3       to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                     4       damages in an amount according to proof.

                     5              73.     Plaintiff will also seek and is entitled to recover attorneys' fees in connection with

                     6       this cause of action under Government Code § 12965.

                     7

                     8                                         SIXTH CAUSE OF ACTION

                     9                                      INTERFERENCE WITH LEAVE

                   10         IN VIOLATION OF THE CALIFORNIA FAMILY RIGHTS ACT/FAMILY MEDICAL

                   11                                                   LEAVE ACT

                   12                               (Against Defendants and DOES 1-60, inclusive)

                   13               74.     As a separate and distinct cause of action, Plaintiff complains and realleges all of

                   14        the allegations contained in this Complaint, and incorporates them by reference into this cause of

                   15        action as though fully set forth herein, excepting those allegations which are inconsistent with this

                   16        cause of action.

                   17               75.     Plaintiff was an employee of Defendants who qualified for leave pursuant to

                   18        California Government Code § 12945.2, et seq. and/or the Family Medical Leave Act.

                   19               76.     At all times herein mentioned, Defendants were "Employer[s]" within the definition

                  20         of Government Code § 12945.2, in that Defendants regularly employed 50 or more people.

                  21                77.     Plaintiff needed time offto care for father due to a serious health condition. Plaintiff

                  22         additionally suffered from a serious health condition and took leave for her own condition. In

                  23         doing so, Plaintiff was qualified for protected leave under California Family Rights Act/Family

                  24         Medical Leave Act.

                  25                78.     Defendants willfully interfered with Plaintiff's entitlement to leave, discouraged her

                  26         from pursuing her leave rights, and retaliated against her in violation of CFRA and FMLA.

                  27                79.     Defendants, and each of them, willfully failed to adhere to their duties to provide

                  28         Notice in accordance with the regulations governing the California Family Rights Act/Family
   KesInk. Silverstein.
 Jacob & Morrison. RC                                                           13
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel: (310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 14 of 18 Page ID #:26




                     1       Medical Leave Act.

                     2              80.      Defendants are estopped from asserting that Plaintiff was not entitled to leave as a

                     3       result of their acts and omissions.

                    4               81.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

                     5       continues to sustain, economic damages in earnings and other employment benefits in an amount

                    6        according to proof.

                     7              82.      As a proximate result of Defendants' wrongful conduct, Plaintiff has sustained, and

                     8       continues to sustain, non-economic damages and emotional distress, including, but not limited to,

                     9       loss of sleep, anxiety, tension, depression and humiliation.

                   10               83.      Plaintiff has sustained general and special damages within the jurisdictional limits

                   11        ofthis Court.

                   12               84.      The acts and conduct of Defendants, and each of them, including, but not limited to

                   13        Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                   14        and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                   15        intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                   16        which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard

                   17        ofthe rights of Plaintiff.

                   18               85.      The acts of Defendants, and each of them, were done fraudulently, maliciously and

                   19        oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                  20         act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                  21         directors, or managing agents of the corporation. The actions and conduct of Defendants, and each

                  22         of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                  23         material facts known to Defendants, and each of them, with the intention on the Defendants' part

                  24         to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                  25         damages in an amount according to proof.

                  26                86.      Plaintiff is entitled to attorneys' fees pursuant to Government Code § 12965.

                  27

                  28         ///
   Kesluk,
 Jacob & Morrison P C                                                           14
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 15 of 18 Page ID #:27




                     1                                       SEVENTH CAUSE OF ACTION

                     2                    WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

                     3                                (Against Defendants and DOES 1-60, inclusive)

                     4               87.    As a separate and distinct cause of action, Plaintiff, complains and realleges all the

                     5       allegations contained in this Complaint, and incorporates them by reference into this cause ofaction

                     6       as though fully set forth herein, excepting those allegations which are inconsistent with this cause

                     7       of action.

                     8              88.     Defendant subjected Plaintiff to adverse employment action and/or terminated

                     9       Plaintiff in substantial part in violation ofthe aforementioned statutes under the FEHA and for the

                   10        above-described complaints.

                   11                89.    Defendants retaliated against Plaintiff because Plaintiff exercised rights, objected

                   12        to, raised concerns about and refused to participate in activities that resulted in violations of the

                   13        Fair Employment and Housing Act.             Such termination constitutes unlawful and wrongful

                   14        termination in violation of public policy.

                   15               90.     Defendants' wrongful termination of Plaintiff as described above occurred in

                   16        violation of fundamental public policies ofthe State of California, including but not limited to the

                   17        right to not be discriminated against, reporting, raising concerns, objecting to and refusing to

                   18        participate in unlawful retaliation. Such public policies are reflected in the Labor Code and

                   19        Government Code §§ 12900, et seq.

                  20                91.     These public policies inure to the benefit of the public, not just the private interests

                  21         ofthe employer and employee, because all individuals within the State are afforded these rights.

                  22                92.     The termination of Plaintiff, as herein alleged, violated one or more ofthe above set

                  23         forth public policies.

                  24                93.     The acts and conduct of Defendants, and each ofthem, including, but not limited to

                  25         Michael Conn, Orly Ronan, Dave Woods and Sheila Danels constituted "malice," "oppression"

                  26         and/or "fraud" (as those terms are defined in California Civil Code § 3294(c)), in that it was

                  27         intended by Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct

                  28         which was carried out by the Defendants, and each ofthem, with a willful and conscious disregard
   Keshik, Silverstein,
 Jacob & Morrison. P.C.                                                         15
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 16 of 18 Page ID #:28




                     1       ofthe rights ofPlaintiff.

                     2              94.     The acts of Defendants, and each ofthem, were done fraudulently, maliciously and

                     3       oppressively and with the advance knowledge, conscious disregard, authorization, ratification or

                     4       act of oppression, within the meaning of Civil Code § 3294 on the part of Defendants' officers,

                     5       directors, or managing agents ofthe corporation. The actions and conduct ofDefendants, and each

                     6       of them, were intended to cause injury to Plaintiff and constituted deceit and concealment of

                     7       material facts known to Defendants, and each of them, with the intention on the Defendants' part

                     8       to deprive Plaintiff of property and legal rights, justifying an award of exemplary and punitive

                    9        damages in an amount according to proof.

                   10               95.     Plaintiff is entitled to attorneys' fees pursuant to California Code ofCivil Procedure

                   11        §1021.5 and Government Code § 12965.

                   12

                   13                                        EIGHTH CAUSE OF ACTION

                   14                                    VIOLATION OF LABOR CODE               201-203

                   15                 (AGAINST DEFENDANTS,AND EACH OF THEM,AND DOES 1-60)

                   16               96.     As a separate and distinct cause of action, Plaintiff complains and re-alleges all of

                   17        the allegations contained in this Complaint, and incorporates them by reference into this cause of

                  18         action as though fully set forth herein, excepting those allegations which are inconsistent with this

                  19         cause of action.

                  20                97.     Labor Code § 200 defines "wages" as "all amounts for labor performed by

                  21         employees of every description, whether the amount is fixed or ascertained by the standard oftime,

                  22         task, piece, commission basis, or other method of calculation." Labor Code § 200 also defines

                  23         "labor" as "labor, work, or service whether rendered or performed under contract, subcontract,

                  24         partnership, station plan, or other agreement if the labor to be paid for is performed personally by

                  25         the person demanding payment."       The amounts due to Plaintiff as described above constitute

                  26         "wages" as that term is defined under the Labor Code.

                  27                98.     Labor Code § 203 provides that if an employer fails to pay, without abatement or

                  28         reduction, any wages of an employee who is discharged, the wages ofthe employee shall continue
   Keshik, Silverstein.
 Jacob & Morrison. P.C.                                                         16
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
        Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 17 of 18 Page ID #:29




                     1       from the due date thereof at the same rate until paid; but these wages shall not continue for more

                     2       than thirty(30)days.

                     3              99.     Defendants failed to pay Plaintiff all wages due to her at the time of discharge.

                    4                100.   The Defendants' wrongful failure to pay wages, as alleged above, inclu—ding, but not

                     5       limited to, the wages earned and unpaid at the time Defendants discharged Plaintiff; entitle Plaintiff

                    6        to wage continuation under Labor Code § 201-203.

                     7               101.   Defendants have failed to pay Plaintiff a sum certain at the time of Plaintiff's

                     8       termination, and have failed to pay those sums for thirty (30) days thereafter. Pursuant to the

                    9        provisions of the Labor Code § 203, Plaintiff is entitled to wage continuation in the amount of

                   10        Plaintiff's daily wage multiplied by thirty (30) days.

                   11                102.   Additionally, as a result of Defendants' wrongful failure to pay Plaintiff amounts

                   12        due, Plaintiff is entitled to recover prejudgment interest on this unpaid amount pursuant to Labor

                   13        Code § 218.6 and Civil Code § 3289, as well as reasonable attorneys' fees and costs pursuant to

                   14        Labor Code § 218.5.

                   15

                  16                                             PRAYER FOR RELIEF

                  17                WHEREFORE,Plaintiff prays for judgment,jointly and severally, against Defendants, and

                  18         each ofthem, as follows:

                  19                1.      General and special damages according to proof;

                  20                2.      Costs of suit incurred herein, including expert fees;

                  21                3.      Reasonable attorneys' fees per applicable law, including but not limited to pursuant

                  22         to Government Code § 12965 and Code ofCivil Procedure §1021.5;

                  23                4.      Punitive and exemplary damages;

                  24                5.      A declaratory judgment that the practices complained of herein are unlawful under

                  25         California law for which claims are herein pleaded;

                  26                6.      Injunctive relief, including but not limited to reinstatement;

                  27                7.      Pre-judgment and post-judgment interest as provided by law; and

                  28         ///
   KesInk, Silverstein,
 Jacob & Morrison. P.C.                                                         17
9255 Sunset Blvd., Ste. 41
 Los Angeles, CA 90069                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
   Tel:(310) 273-3180
          Case 5:21-cv-00619-JFW-KK Document 1-2 Filed 04/07/21 Page 18 of 18 Page ID #:30




                                      8.      S* uch otheif..afid fiifttie    nd eciiiii-able TellefIS this Cdifit deetifilfeeesSEY-,:just áñd

                      2        proper, includingrefilstaterynt

                      73. ,
                               DATED: February 12,-2021                      KESLITK,:SII:VER".STEIN, JACOB "8•6 MORRISON,P C                .
                      4
                      5                                                      By..
                                                                                        Douglas:                    '-
                      6                                                                 Michael Jacob,'Esg.
                                                                                        Attorneys for,PlaintiffISABELLA LAIITIAM
                      7-

                                                                        JURY TRIAL DEMAND

                                      Plaintiff hereby demands a jury trial on'all isstieS sti- triable.

                              , '`kft15:: fevrtiary1 ,2621                    ESJO , . 11,Ntii.81-EN,JAC1011&•M                ss*,-,P4.

                      2
                                                                                                             •
                                                                                       Douglas N Ilverstem, F5q.
                                                                                      'Miehael.O.:'Jacpb:84
                                                                                       Aiiorricys for PlaintiffISAI3ELLA LAFIFIAM




                    17

                   18

                   19

                   20

                  ,21

                  .22

                   23'
                   24

                   25
                  26
                  27

                  28
    kedr;k,
 .Jabib & Aforraoh,-•P.C.,                                                          18
5155 Sunto alyd..•Sto. II
  Los A ngeles.:C.A. 500.69                                          PLAINTIFPS'COMPLAINT FOR DAMAGES
   .Tel1(310)173-1180
